                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN

R ALEXANDER ACOSTA, Secretary of
Labor, United States Department of
Labor,
                                                    Case No. 18-cv-235-wmc
        Plaintiff,

   V.

AIR, LLC d/b/a TANTACOMM,
CHARLES EATON, THE AIR, LLC d/b/a
TANTACOMM 401(K) PLAN and THE
AIR, LLC d/b/a TANTACOMM
HEALTH PLAN,

        Defendants.


                          JUDGMENT IN A CIVL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered as follows;

          Defendants Charles Eaton and Air LLC d/b/a TantaComm are

PERMANENTLY ENJOINED from serving or acting as fiduciaries to any ERISA-

covered employee benefit plan and are REMOVED from any positions they now hold

as fiduciaries to defendants The Air, LLC d/b/a TantaComm 401(k) Plan and The

Air, LLC d/b/a TantaComm Health Plan;

           Defendants Charles Eaton and Air LLC d/b/a TantaComm are jointly and

severally liable to defendant The Air, LLC d/b/a TantaComm 401(k) Plan in the

amount of $176,810.81;
Judgment in a Civil Case                                                        Page 2



              Defendants Charles Eaton and Air LLC d/b/a TantaComm are jointly and

severally liable to defendant The Air, LLC d/b/a TantaComm Health Plan in the

additional amount of $26,977.39; and

              All claims against defendants The Air LLC d/b/a TantaComm 401(k) Plan

and The Air, LLC d/b/a TantaComm Health Plan are DISMISSED.

         Dated this 25th day of September, 2019.




                                    i 111 M. Conley
                                   Unitt s States District Judge




                                                                   ,2C-206
          Peter Oppeneer, Clerk of Court                           Date
